DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/135,651. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method and medium for training a machine learning model for detection of verbal harassment comprising: 
determining a plurality of verbal harassment heuristics using a first plurality of segments, the segments of the first plurality of segments previously labeled with an occurrence of verbal harassment or a non-occurrence of verbal harassment;
determining a plurality of labels for a second plurality of segments by
applying the plurality of verbal harassment heuristics and a plurality of verbal
harassment patterns, the segments of the second plurality of segments not
previously labeled with the occurrence or the non-occurrence of verbal
harassment; aggregating the plurality of labels into a plurality of likelihoods for the
occurrence of verbal harassment; selecting a subset of segments from the second plurality of segments based on comparing the plurality of likelihoods to at least one threshold; and training a machine learning model for verbal harassment detection
using the subset of segments from the second plurality of segments and a
plurality of randomly selected segments.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 15 of the instant application are similar to claim 1 of 17/135,651. 
Claims 2-13 of the instant application are similar to claims 4-15, respectively, of 17/135,651.
Claim 14 of the instant application is similar to claim 2 of 17/135,651.
Claims 16 and 17 of the instant application are similar to claims 7-8, respectively, of 17/135,651.
Claim 18 of the instant application is similar to claim 12 of 17/135,651.
Claim 19 of the instant application is similar to claim 9 of 17/135,651.
Claim 20 of the instant application is similar to claim 14 of 17/135,651.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw  et al. (2015-0310352) in view of Koray Balci et al.  “Automatic analysis and identification of verbal aggression and abusive behaviors for online social games“, both cited by Applicant. 
In regard to claims 1 and 15, Kyaw et al. show a method and medium comprising: tagging a comment as abusive or not abusive (para 0053), and classifying a subset of objects and/or terms using supervised classification techniques which may be used as training docs (para 0038). Kyay et al. does not show “determining a plurality of verbal harassment heuristics using a first plurality of segments; aggregating the plurality of labels into a plurality of likelihoods for the occurrence of verbal harassment; comparing the plurality of likelihoods to at least one threshold; and training a machine learning model for verbal harassment detection using the subset of segments from the second plurality of segments and a plurality of randomly selected segments”. However, the different features would be easily derived from the disclosures of Kyaw et al. (see para 08): “utilize parallel machine learning to determine the best model/parameter combination for contextual classification of objects based on supervised and unsupervised training”) . Balci et al. (see pages 520, 523: “results in the classification of an offender’, “where player complaints are manually labeled as ‘abusive’ or ‘offending’ by human moderators” and “The BPM classifier outputs the likelihood of a player to be in the offender group. Since it is a binary classifier, for each sample, a likelihood
value greater than a certain confidence threshold results in the classification of an offender.”). Therefore, it would be obvious to one of ordinary skill at the time of the invention to add this feature because it makes the system more versatile. 
In regard to claims 2-4, Kyaw et al. show a method that includes “contextual classification may be performed on a wide variety of objects, such as web pages or finite objects like text (para 0004). 
In regard to claims 10-14 and 18-20, Kyaw et al. show the method and medium discussed above. They do not specifically show that the segments are manually generated, training data includes the occurrence of verbal harassment and non-occurrence of verbal harassment and labels segment, and is a machine learning model that includes text classification, is a convolutional neural network.  Balci et al. show a method and medium that includes these features (“where player complaints are manually labeled as abusive or offending by human moderators:, pg. 520). Therefore, it would be obvious to one of ordinary skill at the time of the invention to add this feature because it makes the system more versatile. 
Claims 5-9,16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw  et al. (2015-0310352) in view of Balci et al. in further view of  KR 10-2017-0058885 (Nishitani et al.), all cited by Applicant. 
In regard to claims 5-9,16, and 17, Kyaw et al. and Balci et al. show the method and medium discussed above. They do not specifically show that determining the labels includes determining more than one label for a segment of the second plurality of segments. Nishitani et al. show a method and medium that includes classifying risk terms into multiple categories (claim 12). Therefore, it would be obvious to one of ordinary skill at the time of the invention to add this feature because it makes the system more versatile. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu et al. (11,330,009) shows a machine learning system that uses digital content clustering to determine threats. David (11,170,064) shows a method to filter out unwanted content from incoming social media data. Zass( 11,195,542) shows a system and method for analyzing speech data to determine repetitive speech, including unwanted social interactions.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 26, 2022